D. C. D. C. Applications by the United States and the City of Auburn, Washington, for stay of effectiveness of orders of the Interstate Commerce Commission, dated November 30, 1967, and April 11, 1968, authorizing merger of Great Northern Railway Co., Northern Pacific Railway Co., Chicago, Burlington & Quincy Railroad Co., Pacific Coast Railway Co., and Spokane, Portland & Seattle Railway Co., granted, said stay to remain in effect until further order of the Court. Mr. Justice Fortas took no part in the consideration or decision of these applications.